Case 7:19-cr-00114-VB Document 31 Filed 12/10/20 Page 1 of 1

   
 
 

g VOLE

DOCH,

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

j

TRY TD gernry :
WLECTRONICAL Sy |

  

 

 

 

fh
“--X I

UNITED STATES OF AMERICA, '

ORDER
Vv. ——
SANTOS ALVARADO, 19 CR 114 (VB)

Defendant.

soe reeenee eee x

Sentencing in this case has been re-scheduled for January 26, 2021, at 3:00 p.m. The
Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: December 10, 2020

White Plains, NY

SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 
